DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim2-11 and 13-19 are objected to because of the following informalities.  Appropriate correction is required.
For Claims 2 and 13, “CBSD” should be corrected to ---Citizens Broadband Radio Service Device (CBSD)---
For Claims 7 and 18, “SAS” should be expanded to ---Spectrum Access System (SAS)---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For all claims, the first communications network is inconsistently referred to as “first network” and the second communications network is inconsistently referred to as “second network”. Please use consistent terminology throughout the claims.
For Claims 7-8 and 18-19, “first hopping pattern change message” is inconsistently referred to as “hopping pattern change message” and “first new frequency hopping pattern” is inconsistently referred to as “first new hopping pattern”. Please use consistent terminology throughout the claims.
For Claims 12-19, the “first UE device” is inconsistent referred to as “the first UE” and “the first user equipment device”. Please use consistent terminology through the claims.
For Claim 13, Claim 14, “using frequencies” should be corrected to ---using the frequencies---.
For Claim 13 (last line), “first voice data” should be corrected to ---the first voice data---
For Claim 16 (line 12), “a first voice data packet stream” should be corrected to ---the first voice data packet stream---.
For Claim 18 (line 7), “a change to be made” should be corrected to ---the change to be made---.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-16, and 20, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilian et al. (US 2022/0022205) in view of Sasindran et al. (US 2020/0008138), Yu et a. (WO2018068428, please see the provided translation), and Chetty (WO2009/147643).
For Claims 1, 12, and 20, Kilian teaches a communications method, a first user equipment (UE) device including: a first processor; a first radio receiver; a first Subscriber identity module (SIM); a first radio transmitter; a second radio receiver; a second Subscriber identity module (SIM); a second radio transmitter (see paragraphs174-175: transmission/reception hardware, paragraph 281: processor; paragraph 14: dual SIMs and transmitter/receivers are at least implicit in the dual simultaneous network connections); and a non-transitory computer readable medium including computer executable instructions which when executed by a processor control a first user equipment device to perform the steps (see paragraph 269): 
the method comprising: 
receiving at a first user equipment (UE) device, via a first radio receiver corresponding to a first communications network, first frequency hopping pattern information, said first frequency hopping pattern information indicating a frequency hopping pattern used for communication with the network (see Figure 3, paragraphs 174-175: receiver; paragraphs 20-23, 185-188: respective frequency patterns, plural networks; paragraph 191: mutual awareness of hopping patterns among networks); 
receiving at the first user equipment device, via a second radio receiver corresponding to a second communications network, frequency hopping pattern information, said second frequency hopping pattern information indicating a frequency hopping pattern used for communication with the network (see citations for preceding feature); 
transmitting, from the first user equipment device, using frequencies determined from the frequency hopping pattern information, first data to the first network, said first data being directed to a second UE device (see abstract); and 
transmitting, from the first user equipment device, using frequencies determined from the frequency hopping pattern information, said first data to the second network (see abstract).
Kilian as applied above is not explicit as to, but Sasindran teaches a UE device with dual SIMS, and dual network interfaces with respective receivers corresponding to respective first and second networks (see paragraphs 26, 58, 98). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ hardware as taught in Sasindran when managing dual simultaneous network connections as in Kilian. One of ordinary skill would have been able to do so with the reasonably predictable result of enabling parallel transmissions across multiple networks with known hardware.
Kilian further teaches that first and second frequency hopping patterns are received via second and first networks respectively (see paragraphs 20-23) and that the access nodes of the different networks know each other’s frequency hopping patterns (see paragraphs 191). The references as applied above are not explicit as to, but Yu teaches the UE device acquiring the first frequency hopping patterns from the first network and the second frequency hopping pattern from the second network (see abstract), and that the data is voice data transmitted to a second UE device (see abstract). 
Thus it would have been obvious to one of ordinary skill at the time the application was filed to receive the frequency hopping patterns from the networks to which they pertain rather than the other network. The motivation would be to avoid the possibility of receiving a frequency pattern an incorrect frequency pattern due to latency in communication among the access nodes.
Though Killian teaches parallel transmission of data over first and second networks (see paragraphs 14, paragraphs 180-182), the references as applied above are not explicit as to, but Chetty teaches fully redundant transmission of voice data in parallel over two networks between first and second UE devices (see page 3 lines 9-11: full redundancy; page 10 last paragraph: any kind of network; page 11: voice data; Figure 1: first and second UEs, dual modems).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide redundant voice data transmission as in Chetty when employing the parallel transmission method of Kilian. The motivation would be to improve reliability.
For Claims 2 and 13, Kilian, as modified by Sasindran, Yu, and Chetty above, further teaches the method, wherein transmitting, from the first user equipment device, using frequencies determined from the first frequency hopping pattern information, first voice data to the first network includes: 
encrypting the first voice data in accordance with a first encryption algorithm (see paragraphs 66-67, 255: encryption over each network); and 
transmitting the first voice data in encrypted form to a first access node which is in the first network (see abstract: transmission to first network).
Kilian as applied above is not explicit as to, but Sasindran teaches the access node comprising a CBSD: see paragraph 29: plural CBRS networks; CBRS access node is known to be a CBSD).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the communications method of Kilian when accessing networks as in Sasindran. One of ordinary skill would have been able to do so with the reasonably predictable result of employing known spectrum for known types of communication.
For Claims 3 and 14, Kilian, as modified by Sasindran, Yu, and Chetty above, further teaches the method, wherein transmitting, from the first user equipment device, using frequencies determined from the second frequency hopping pattern information, said first voice data to the second network includes: 
encrypting the first voice data in accordance with a second encryption algorithm (see paragraphs 66-67, 255: encryption over each network); and 
transmitting the first voice data in encrypted form to a second access node which is in the second network (see abstract: transmission to second network).
Kilian as applied above is not explicit as to, but Sasindran teaches the access node comprising a CBSD: see paragraph 29: plural CBRS networks; CBRS access node is known to be a CBSD).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the communications method of Kilian when accessing networks as in Sasindran. One of ordinary skill would have been able to do so with the reasonably predictable result of employing known spectrum for known types of communication.
For Claims 4 and 15, Kilian, Sasindran, and Yu as applied above are not explicit as to, but Chetty teaches the method, further comprising: 
operating a packet synchronizer to receive at least some of the first voice data encrypted in accordance with the first encryption algorithm from the first CBSD (see paragraphs 20-21: deduplication of parallel streams and stream reconstruction at server, including decoding and error correction); 
operating the packet synchronizer to receive at least some of the first voice data encrypted in accordance with the second encryption algorithm from the second CBSD (see paragraphs 20-21: deduplication of parallel streams and stream reconstruction at server, including decoding and error correction); 
operating the packet synchronizer to generate a first voice data packet stream from the first voice data received from the first and second networks (see paragraphs 20-21: deduplication of parallel streams and stream reconstruction at server, including decoding and error correction); and 
operating the packet synchronizer to send the generated first voice data packet stream to the second UE device (see paragraphs 20-21: deduplication of parallel streams and stream reconstruction at server, including decoding and error correction).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to reconstruct the data stream as in Chetty when employing the method of Kilian, Sasindran, Yu, and Chetty. The motivation would be to conserve resources at the receiving UE device by having the stream reconstruction operations performed elsewhere.
For Claims 5 and 16, Kilian and Sasindran as applied above are not explicit as to, but Yu teaches encryption and decryption of the voice data to recover the data (see abstract).
Thus it would have been obvious to encrypt and decrypt the data as in Yu when implementing the method of Kilian and Sasindran. The motivation would be to ensure privacy of the users of the UE devices.
The references as applied above are not explicit as to, but Chetty teaches recovering first voice data received via the first network in accordance to recover a first set of audio packets; recovering first voice data received via the second network, said second set of audio packets including a copy of at least some audio packets included in said first set of audio packets; and including a single copy of each unique packet of voice data included in either of said first and second sets of audio packets in said first voice data packet stream sent to the second UE device (see paragraphs 20-21: deduplication of parallel streams and stream reconstruction at server, including decoding and error correction).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to reconstruct the data stream as in Chetty when employing the method of Kilian, Sasindran, Yu, and Chetty. The motivation would be to conserve resources at the receiving UE device by having the stream reconstruction operations performed elsewhere.

Claims 6, 9, and 17, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilian et al. (US 2022/0022205) in view of Sasindran et al. (US 2020/0008138), Yu et a. (WO2018068428, please see the provided translation), and Chetty (WO2009/147643) as applied to claims 1-5 and 12-16 above, and further in view of Ohashi et al. (US 6240126).
For Claims 6 and 17, the references as applied above are not explicit as to, but Ohashi teaches the method, further comprising: operating the first UE to send a first hopping pattern change message to the first communications network indicating a change to be made to the frequency hopping pattern used by the first UE to communicate with the first network (see column 16 lines 4-19 and column 17 line 54 to column 18 line 7).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ signaling as in Ohashi in order to change the hopping pattern as needed when employing a frequency hopping system as in Kilian. As shown in Ohashi (column 3 lines 32-40), it is well known that a frequency hopping pattern may need to be changed as the radio environment changes, and one of ordinary skill would have been able to employ a known method as in Ohashi to maintain throughput.
For Claim 9, as for claim 6, while the references as applied above are not explicit as to, Ohashi teaches the method, further comprising: operating the first UE to send a second hopping pattern change message to the second communications network indicating a change to be made to the frequency hopping pattern used by the first UE to communicate with the second network (see column 16 lines 4-19 and column 17 line 54 to column 18 line 7: as environments change dynamically, it would be obvious to repeat the messaging as needed).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ signaling as in Ohashi in order to change the hopping pattern as needed when employing a frequency hopping system as in Kilian. As shown in Ohashi (column 3 lines 32-40), it is well known that a frequency hopping pattern may need to be changed as the radio environment changes, and one of ordinary skill would have been able to employ a known method as in Ohashi to maintain throughput one the second network as well.

Allowable Subject Matter
Claims 7, 8, 10, 11, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taneja et al. (Taneja, Mukesh and Gandhi, Indermeet, "IMPROVING EFFICIENCY OF CITIZENS BROADBAND RADIO SERVICE DUAL CONNECTIVITY AND CITIZENS BROADBAND RADIO SERVICE / WIRELESS LOCAL AREA NETWORK RADIO LEVEL INTEGRATION AND INTERWORKING", Technical Disclosure Commons, (September 10, 2019) https://www.tdcommons.org/dpubs_series/2469) teach techniques for using dual connectivity to communicate over Citizens Broadband Radio Service networks. McFadden et al. (US 2021/0022007) teach a method for CBRS and 5G communications coexistence. Wiatrowski et al. (US 2020/0084780) teaches a method for CBRS spectrum sharing. Wu et al. (US 2020/0107210) teaches methods for accessing CBRS networks and coordinating among multiple SAS nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/8/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466